Exhibit 10.1

 

 



 

 

 

 

COMMON STOCK PURCHASE AGREEMENT

 

by and between

 

Interleukin Genetics, Inc.

 

and

 

The Purchasers Identified on Schedule I Hereto

 

 

 

May 17, 2013

 

 

 

 

 

 

    Page       1. PURCHASE AND SALE 1   (a) Authorization of Shares 1   (b)
Purchase of Shares and Warrant 1 2. CLOSINGS 1   (a) Initial Closing 1   (b)
Subsequent Closings 2   (c) Form of Payment 3   (d) Conditions to the
Purchaser’s Obligation to Purchase on the Initial Closing Date 3   (e)
Conditions to the Purchaser’s Obligation to Purchase on each Subsequent Closing
Date 5   (f) Conditions to the Company’s Obligation to Issue and Sell on the
Initial Closing Date 6   (g) Conditions to the Company’s Obligation to Issue and
Sell on each Subsequent Closing Date 7 3. REPRESENTATIONS AND WARRANTIES OF THE
COMPANY 8   (a) Organization and Qualification 8   (b) Subsidiaries 8   (c)
Authorization; Enforcement; Validity 8   (d) Capitalization 9   (e) Issuance of
Shares 9   (f) No Conflicts 10   (g) No Violation or Default 10   (h) SEC
Documents 10   (i) Financial Statements 11   (j) No Material Adverse Change 11  
(k) Independent Accountants 11   (l) Title to Intellectual Property 12

 

 

i

 

  

      Page           (m) Licenses and Permits; Compliance with Law 12   (n)
Insurance 13   (o) Related Party Transactions 13   (p) Environmental Matters 13
  (q) Tax Matters 13   (r) Employees 14   (s) Internal Control over Financial
Reporting 14   (t) Disclosure Controls and Procedures 14   (u) Sarbanes-Oxley
Compliance 14   (v) Absence of Litigation 15   (w) Investment Company Act 15  
(x) No Market Manipulation 15   (y) Foreign Corrupt Practices 15   (z) Brokers
15   (aa) Regulation 15 4. PURCHASERS’ REPRESENTATIONS AND WARRANTIES 16   (a)
Transfer or Resale 16   (b) Investment Purpose 16   (c) General Solicitation 16
  (d) Information 16   (e) Reliance on Exemptions 16   (f) No Governmental
Review 17   (g) Authorization; Enforcement; Validity 17   (h) No Conflicts 17 5.
RESTRICTIONS ON TRANSFER 17   (a) Resales 17   (b) Rule 144 18   (c) Legends 18

 

ii

 

 

      Page           (d) Legend Removal 19 6. BOARD COMPOSITION 19   (a) Board
Composition Following the Initial Closing; Appointment of Director Designees 19
  (b) Nominations of Director Designees 19   (c) Successor Director Designees 20
  (d) Indemnification Agreements 20   (e) Committees of the Board of Directors
20   (f) Amendment of this Section 6 20   (g) Board Observer Rights 20 7. OTHER
AGREEMENTS AND COVENANTS 21   (a) Shareholder Meeting 21   (b) National Market
Listing 21   (c) Option Pool 21   (d) Use of Proceeds 22   (e) Certificate of
Elimination 22   (f) Form D; Blue Sky Filings 22   (g) Reservation of Shares 22
  (h) Exchange Act Filings 22   (i) Integration 22   (j) Expenses 23   (k)
Purchaser/Director Designee Exchange Act Filings 23 8. PUBLIC STATEMENTS 23 9.
MISCELLANEOUS 23   (a) Governing Law 23   (b) Entire Agreement 24   (c)
Amendments and Waivers 24   (d) Notices 24

 

iii

 

  

      Page           (e) No Strict Construction 25   (f) Further Assurances 25  
(g) Severability 25   (h) Successors and Assigns 25   (i) Survival 25   (j) No
Third-Party Beneficiaries 25   (k) Replacement of Securities 25   (l)
Independent Nature of Purchasers’ Obligations and Rights 26   (m) Business Day
26   (n) Headings 26   (o) Execution 26

 

SCHEDULES

Schedule I – List of Purchasers

 

EXHIBITS

Exhibit A – Form of Warrant

 

Exhibit B – Director Indemnity Agreement

 

Exhibit C – Registration Rights Agreement

 

 

iv

 

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) dated as of May 17, 2013
is made by and between Interleukin Genetics, Inc., a Delaware corporation, (the
“Company”), and each purchaser identified on Schedule I hereto (each a
“Purchaser”), and together, the “Purchasers”).

 

RECITALS

 

In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), the Company has agreed to issue and sell, and each Purchaser
has agreed, severally and not jointly, to purchase from time to time a number of
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and a warrant to purchase a number of shares of Common Stock (the
“Warrant”, and together with all such warrants being issued to Purchasers under
this Agreement, the “Warrants”), each as set forth opposite such Purchaser’s
name on Schedule I to this Agreement.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
hereby agree as follows:

 

1.                  PURCHASE AND SALE

 

(a)          Authorization of Shares. The Company has authorized (i) the sale
and issuance to the Purchasers of the shares of Common Stock, (ii) the sale and
issuance to the Purchasers of the Warrants, and (iii) the issuance of shares of
Common Stock to be issued upon exercise of the Warrants (the “Warrant Shares”).

 

(b)         Purchase of Shares and Warrant. At each Closing, the Company shall
issue and sell to each Purchaser, and each Purchaser shall, severally and not
jointly, purchase from the Company, upon the terms and subject to the conditions
set forth in this Agreement, (i) the number of shares of Common Stock set forth
opposite such Purchaser’s name on Schedule I to this Agreement (the “Shares”)
and (ii) a Warrant to purchase the number of shares of Common Stock set forth
opposite such Purchaser’s name on Schedule I to this Agreement, for an aggregate
purchase price as set forth opposite such Purchaser’s name on Schedule I to this
Agreement (the “Purchase Price”), based on a purchase price per Share of $0.2745
(the “Per Share Purchase Price”).

 

2.                  CLOSINGS

 

(a)          Initial Closing. The date and time of the initial Closing of the
purchase and sale of the Shares and the Warrants (the “Initial Closing”) shall
occur on May 17, 2013 at 12:00 p.m. Boston time, at the offices of Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston,
Massachusetts, 02111 (subject to the satisfaction or waiver of the conditions
set forth in Subsections (d) and (f) of this Section 2), or at such other
location, date and time as may be agreed upon between the Company and the
Purchasers (the “Initial Closing Date”).

 

 

 

 

(b)         Subsequent Closings.

 

(i)Each Purchaser at the Initial Closing shall have the option, exercisable in
its sole and exclusive discretion at any time and from time to time following
the date of the Shareholder Approval of Increase in Authorized Shares (as
defined in Section 7(a) below) and on or before June 30, 2014 (the “Expiration
Date”), to purchase (and upon receipt of a Demand Notice (as defined below) from
a Purchaser, the Company must sell) at one or more subsequent Closings on or
before the Expiration Date (each such Closing, a “Subsequent Closing”), on the
same terms and conditions as those contained in this Agreement, additional
Shares and additional Warrants in an aggregate amount not to exceed the number
of Shares and the number of Warrant Shares set forth opposite such Purchaser’s
name under the heading “Subsequent Closings” on Schedule I hereto. Any Purchaser
electing to purchase additional Shares and an additional Warrant at a Subsequent
Closing shall provide written notice thereof to the Company, stating the number
of additional Shares to be purchased and the number of Warrant Shares to be
subject to the accompanying Warrant (which shall equal seventy-five percent
(75%) of the number of additional Shares to be purchased at such Subsequent
Closing), duly executed by such Purchaser and delivered to the Company in
accordance with Section 9(d) (the “Demand Notice”). Following its delivery of a
Demand Notice to the Company (and subject to the satisfaction or waiver of the
conditions set forth in Subsections (e) and (g) of this Section 2), such
Purchaser shall purchase from the Company, and the Company shall issue and sell
to such Purchaser, at the Per Share Purchase Price, the additional Shares and
Warrant as set forth in the Demand Notice. Each Subsequent Closing shall occur
at such location, date and time as may be agreed upon between the Company and
the Purchaser exercising the Purchaser Demand (each, a “Subsequent Closing
Date”). The Initial Closing and each Subsequent Closing may also be referred to
in this Agreement as a “Closing,” and the Initial Closing Date and each
Subsequent Closing Date may also be referred to in this Agreement as a “Closing
Date.”

 

(ii)In the event that a Purchaser does not purchase any portion of the
additional Shares and Warrant Shares set forth opposite such Purchaser’s name
under the heading “Subsequent Closings” on Schedule I hereto on or before the
Expiration Date (a “Non-Participating Purchaser”), then the Company shall
provide written notice of such non-participation to each participating Purchaser
(each a “Participating Purchaser”). Within thirty (30) days following the
Company’s delivery of such notice, each Participating Purchaser shall have the
right, but not the obligation, to purchase its pro rata portion of any
additional Shares and Warrant Shares allocated to a Non-Participating Purchaser.
In addition, each Participating Purchaser shall have the right, but not the
obligation, to oversubscription such that if any other Participating Purchaser
fails to purchase its full pro rata portion of a Non-Participating Purchaser’s
additional Shares and Warrant Shares, the other Participating Purchasers shall,
among them, have the right to purchase up to the balance of the additional
Shares and Warrant Shares not so purchased. If, as a result thereof, such
oversubscriptions exceed the total number of additional Shares and Warrant
Shares available in respect of such oversubscription right, the oversubscribing
Participating Purchasers shall be cut back with respect to their
oversubscriptions in accordance with their respective pro rata portion. For
purposes of this Section 2(b)(ii), a Participating Purchaser’s pro rata portion
is equal to the quotient obtained by dividing the total number of Shares
purchased by such Participating Purchaser pursuant to this Agreement by the
total number of Shares purchased by all Participating Purchasers pursuant to
this Agreement.

 

2

 

 

(c)          Form of Payment. On the applicable Closing Date, each Purchaser
shall pay the Company the Purchase Price for the Shares and the Warrant to be
issued and sold to such Purchaser on such Closing Date, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions previously provided to the Purchasers, and the Company shall
deliver to each Purchaser the original certificate or certificates representing
the Shares and the original Warrant, duly executed on behalf of the Company and
registered in the name of such Purchaser.

 

(d)         Conditions to the Purchaser’s Obligation to Purchase on the Initial
Closing Date. Each Purchaser’s obligation to purchase the Shares and the Warrant
at the Initial Closing shall be subject to the satisfaction, on or before the
Initial Closing Date, of each of the following conditions, provided that these
conditions are for the Purchaser’s sole benefit and may be waived by such
Purchaser at any time in its sole discretion:

 

(i)receipt of a copy of this Agreement executed by the Company;

 

(ii)Pyxis Innovations Inc. (the “Series A-1 Stockholder”) shall have converted
all outstanding shares of Series A-1 convertible preferred stock (the “Series
A-1 Preferred Stock”) held by it into 28,160,200 shares of Common Stock in
accordance with the terms of the Certificate of Designations, Preferences and
Rights of Series A-1 Preferred Stock and Series B Preferred Stock (the
“Certificate of Designation”) (the “Series A-1 Conversion”);

 

(iii)Delta Dental Plan of Michigan, Inc. (the “Series B Stockholder”) shall have
converted all outstanding shares of Series B convertible preferred stock (the
“Series B Preferred Stock”) held by it into 10,928,961 shares of Common Stock in
accordance with the terms of the Certificate of Designation (the “Series B
Conversion”, and together with the Series A-1 Conversion, the “Preferred Stock
Conversion”);

 

(iv)the Series A-1 Stockholder shall have converted an aggregate of $14,316,255
in principal amount of outstanding convertible debt (the “Debt”) issued to the
Company pursuant to the Amended and Restated Note Purchase Agreement, dated
March 11, 2009, as amended (the “Note Purchase Agreement”), and as evidenced by
the Promissory Notes issued thereunder (the “Notes”), into 2,521,222 shares of
Common Stock in accordance with the terms thereof (the “Debt Conversion”);

 

3

 

  

(v)evidence of irrevocable instructions from the Company to the transfer agent
for the Common Stock with respect to the issuance and delivery of one or more
certificates representing the Shares;

 

(vi)receipt of the Warrant in the form attached as Exhibit A;

 

(vii)(A) all actions required by the Board of Directors of the Company (the
“Board”) to effect the provisions of Section 6 of this Agreement with respect to
the composition of the Board following the Initial Closing, including the
appointment of the two Purchaser Designees (as defined below), shall have been
taken; (B)  the Company shall have taken all necessary action for such Purchaser
Designees to be fully covered by the Company’s directors’ and officers’
liability insurance in an amount no less than all other directors; and (C) the
Company shall have entered into a director indemnity agreement with each of the
Purchaser Designees in substantially the form attached as Exhibit B;

 

(viii)all consents, approvals and waivers required for the consummation of the
transactions contemplated hereby shall have been obtained, including the waiver
of all anti-dilution and other rights and all other such consents, approvals and
waivers required of the Series A-1 Stockholder (with respect to the Series A-1
Preferred Stock and the Debt) and the Series B Stockholder (with respect to the
Series B Preferred Stock) (the “Preferred Stockholder Approvals”);

 

(ix)the Company shall have delivered to the Purchasers a Compliance Certificate,
executed by the Chief Executive Officer of the Company, dated as of the Initial
Closing Date, to the effect that the conditions specified in subsections (vii),
(viii), (xi), and (xii) of this Section 2(d) have been satisfied;

 

(x)the Company shall have delivered to the Purchasers a certificate of its
Secretary certifying as to (A) the resolutions of the Board approving this
Agreement and the transactions contemplated hereby, including the actions
required by the Company pursuant to this Section 2(d); and (B) good standing
certificates (including tax good standing) with respect to the Company from the
applicable authority(ies) in Delaware and any other jurisdiction in which the
Company is qualified to do business dated a recent date before the Initial
Closing;

 

4

 

 

(xi)the representations and warranties of the Company in this Agreement shall be
true, correct and complete as of the Initial Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
true, correct and complete as of such date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Initial Closing;

 

(xii)no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or the right of the Company or
any Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any litigation or court or
administrative proceeding have been commenced or threatened with respect to the
foregoing;

 

(xiii)the Company shall have executed and delivered the Registration Rights
Agreement in substantially the form attached as Exhibit C (the “Registration
Rights Agreement”);

 

(xiv)delivery of a legal opinion of Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, Company counsel, in form and substance reasonably satisfactory to the
Purchasers;

 

(xv)evidence satisfactory to the Purchasers that the Note Purchase Agreement,
has been terminated and the Notes have been converted;

 

(xvi)evidence satisfactory to the Purchasers that holders of the number of
shares required to approve the Shareholder Approval of Increase in Authorized
Shares (as defined below) (other than the Purchasers) have agreed to vote such
shares in favor thereof; and

 

(xvii)receipt of such other information, certificates and documents as the
Purchasers may reasonably request.

 

(e)          Conditions to the Purchaser’s Obligation to Purchase on each
Subsequent Closing Date. Each Purchaser’s obligation to purchase the Shares and
the Warrant at each Subsequent Closing shall be subject to the satisfaction, on
or before such Subsequent Closing Date, of each of the following conditions,
provided that these conditions are for the Purchaser’s sole benefit and may be
waived by such Purchaser at any time in its sole discretion:

 

(i)receipt of Shareholder Approval of Increase in Authorized Shares;

 

(ii)evidence of irrevocable instructions from the Company to the transfer agent
for the Common Stock with respect to the issuance and delivery of one or more
certificates representing the Shares;

 

(iii)receipt of the Warrant in the form attached as Exhibit A;

 

5

 

  

(iv)the Company shall have delivered to the Purchasers a Compliance Certificate,
executed by the Chief Executive Officer of the Company, dated as of such
Subsequent Closing Date, to the effect that the conditions specified in
subsections (vi) and (vii) of this Section 2(e) have been satisfied;

 

(v)the Company shall have delivered to the applicable Purchaser good standing
certificates (including tax good standing) with respect to the Company from the
applicable authority(ies) in Delaware and any other jurisdiction in which the
Company is qualified to do business dated a recent date before such Subsequent
Closing;

 

(vi)the representations and warranties of the Company in this Agreement shall be
true, correct and complete as of the date of this Agreement and as of such
Subsequent Closing Date (except for representations and warranties that speak as
of a specific date, which shall be true, correct and complete as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to such Subsequent Closing; and

 

(vii)no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or prevents or could reasonably
be expected to prevent the consummation of the transactions contemplated by this
Agreement, nor shall any litigation or court or administrative proceeding have
been commenced or threatened with respect to the foregoing.

 

(f)          Conditions to the Company’s Obligation to Issue and Sell on the
Initial Closing Date. The Company’s obligation to issue and sell the Shares and
the Warrant at the Initial Closing shall be subject to the satisfaction, on or
before the Initial Closing Date, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion:

 

(i)receipt of a copy of this Agreement executed by each Purchaser;

 

(ii)receipt of the Purchase Price from each Purchaser;

 

(iii)the representations and warranties of each Purchaser in this Agreement
shall be true, correct and complete as of the date of this Agreement and as of
the Initial Closing Date (except for representations and warranties that speak
as of a specific date, which shall be true, correct and complete as of such
date) and each Purchaser shall have performed, satisfied and complied with in
all material respects the covenants, agreements and conditions of such Purchaser
to be performed, satisfied or complied with by it under this Agreement at or
prior to the Initial Closing Date; and

 

6

 

  

(iv)no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition shall exist which
questions the validity of this Agreement or the right of the Company or any
Purchaser, as the case may be, to enter into this Agreement or prevents or could
reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any litigation or court or
administrative proceeding have been commenced or threatened with respect to the
foregoing.

 

(g)         Conditions to the Company’s Obligation to Issue and Sell on each
Subsequent Closing Date. The Company’s obligation to issue and sell the Shares
and the Warrant at each Subsequent Closing shall be subject to the satisfaction,
on or before such Subsequent Closing Date, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion:

 

(i)receipt of Shareholder Approval of Increase in Authorized Shares;

 

(ii)receipt of the Purchase Price from each Purchaser;

 

(iii)the representations and warranties of each Purchaser in this Agreement
shall be true, correct and complete as of the date of this Agreement and as of
such Subsequent Closing Date (except for representations and warranties that
speak as of a specific date, which shall be true, correct and complete as of
such date) and each Purchaser shall have performed, satisfied and complied with
in all material respects the covenants, agreements and conditions of such
Purchaser to be performed, satisfied or complied with by it under this Agreement
at or prior to such Subsequent Closing Date; and

 

(iv)no temporary restraining order, preliminary or permanent injunction or other
order or decree, and no other legal restraint or prohibition shall exist which
questions the validity of this Agreement or prevents or could reasonably be
expected to prevent the consummation of the transactions contemplated by this
Agreement, nor shall any litigation or court or administrative proceeding have
been commenced or threatened with respect to the foregoing.

 

7

 

 

3.                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser, subject to such
exceptions as are set forth in the SEC Documents (as defined below) (other than
(x) those sections of the SEC Documents entitled or captioned “Risk Factors,”
(y) any disclosure of risks included in any forward-looking statements
disclaimer or other statements that are similarly non-specific and are
predictive or forward looking in nature and (z) specific disclosures contained
in those documents which are filed as exhibits to the SEC Documents), provided
that the relevance of such exceptions to the representations and warranties is
reasonably apparent, as follows:

 

(a)          Organization and Qualification. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted and as described
in the SEC Documents. Copies of the Company’s Certificate of Incorporation, as
amended (the “Charter”), and Amended and Restated Bylaws of the Company, as
amended (the “Bylaws”), and in each case, all amendments thereto, have been
filed as exhibits to the Company’s SEC Documents and have not been further
modified, and except for the filing of the Certificate of Elimination (as
defined below) and as otherwise may be required by the transactions contemplated
hereby, the Company has no present intention to modify the Charter and Bylaws.
The Company is duly qualified as a foreign corporation to do business, and is in
good standing, in every jurisdiction in which its ownership of property or the
nature of the business conducted and proposed to be conducted by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect on (i) the condition (financial
or otherwise), prospects, earnings, assets, results of operations, business or
properties of the Company, whether or not arising from transactions in the
ordinary course of business or (ii) the ability of the Company to consummate the
transactions contemplated by this Agreement (“Material Adverse Effect”).

 

(b)         Subsidiaries. The Company has no subsidiaries.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties hereto in connection with transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Shares and the Warrants in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation and performance by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Shares, Warrants and the Warrant Shares (collectively, the “Securities”),
have been duly authorized by all requisite corporate action. The Transaction
Documents have been duly executed and delivered by the Company. The Transaction
Documents constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

8

 

 

(d)         Capitalization. As of the date of this Agreement (and prior to the
filing of the Certificate of Elimination), the authorized capital stock of the
Company consists of (i) 150,000,000 shares of Common Stock and (ii) 6,000,000
shares of preferred stock, $0.001 par value per share, 5,000,000 of which have
been designated as Series A-1 Preferred Stock and 500,000 of which have been
designated as Series B Preferred Stock. As of the date of this Agreement and
prior to the Preferred Stock Conversion and the Debt Conversion and prior to the
issuance of the Shares and Warrants under this Agreement, (i) 36,814,488 shares
of Common Stock are issued and outstanding; (ii) 5,000,000 shares of Series A-1
Preferred Stock are issued and outstanding (which are convertible into
28,160,200 shares of Common Stock); (iii) 500,000 shares of Series B Preferred
Stock are issued and outstanding (which are convertible into 10,928,961 shares
of Common Stock); (iv) 2,435,500 shares of Common Stock are duly reserved for
future issuance pursuant to outstanding stock options; (v) 2,187,158 shares of
Common Stock are duly reserved for future issuance pursuant to outstanding
warrants; (vi) 2,521,222 shares of Common Stock are duly reserved for future
issuance pursuant to outstanding convertible debt; (vii) 1,843,780 shares of
Common Stock are duly reserved for future issuance pursuant to the Company’s
stock plans; and (viii)  699,376 shares of Common Stock are duly reserved for
future issuance pursuant to the Company’s employee stock purchase plan. All of
the issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, and have been issued
in compliance with federal and state securities laws. Except as set forth above,
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances; (ii) there are no
outstanding options, warrants, rights to subscribe to, calls or commitments
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, rights to subscribe to, calls
or commitments relating to, or securities or rights convertible into, any shares
of capital stock of the Company. The Company has no knowledge of any voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among any of the security holders of the Company
relating to the securities of the Company held by them. Other than pursuant to
the Registration Rights Agreement, and except as set forth in (i) that certain
Registration Rights Agreement between the Company and the Series A-1 Stockholder
dated March 5, 2003 and (ii) that certain Registration Rights Agreement between
the Company and the Series B Stockholder dated June 29, 2012, the Company has
not granted any person the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other person.

 

(e)          Issuance of Shares. The Shares and the Warrant Shares have been
duly and validly reserved for issuance (except for Shares and Warrant Shares,
the issuance of which is conditioned upon and subject to receipt of Shareholder
Approval of Increase in Authorized Shares). The Shares and the Warrant Shares
are duly authorized (except for Shares and Warrant Shares, the issuance of which
is conditioned upon and subject to receipt of Shareholder Approval of Increase
in Authorized Shares) and, upon issuance in accordance with the terms hereof and
the Warrants, will be (A) validly issued, fully paid and non-assessable and (B)
free from all taxes, liens and charges in the United States of America with
respect to the issuance thereof, other than any liens or encumbrances created by
or imposed by the Purchaser, and not subject to preemptive, registration, right
of first refusal or other similar rights of stockholders of the Company. Subject
to the Preferred Stockholder Approvals, and except for the filing of any notice
prior or subsequent to the Closing that may be required under applicable state
and/or federal securities laws (or comparable laws of any other jurisdiction),
no authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency, instrumentality or other third party, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, issue, sale, execution or delivery of the Shares and
Warrants, or for the performance by the Company of its obligations under this
Agreement. The Company has reserved from its duly authorized capital stock the
Shares and the Warrant Shares.

 

9

 

 

(f)          No Conflicts. Subject to the Preferred Stockholder Approvals, the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby do not and will not (i) result in a breach or violation of the Company’s
Charter or Bylaws; (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or incremental, additional or varied rights under, any
agreement, indenture, or other instrument, obligation or understanding to which
the Company is a party; (iii) result in a violation of any statute, law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Company; or (iv) result in the imposition of a mortgage,
pledge, security interest, encumbrance, charge or other lien on any asset of the
Company.

 

(g)         No Violation or Default. The Company is not (i) in violation of its
Charter or Bylaws; (ii) in default (or subject to an event which with notice or
lapse of time or both would become a default) under any agreement, indenture or
instrument to which the Company is a party; or (iii) in violation of any law,
rule, regulation, order, judgment or decree applicable to the Company; except
for such violations or defaults, as described in clauses (ii) or (iii) of this
sentence as would not, individually or in the aggregate, have or result in a
Material Adverse Effect.

 

(h)         SEC Documents. The Company has filed all reports, schedules, forms,
statements, exhibits (including certifications of the Company’s principal
executive and financial officers pursuant to Section 302 and 906 of
Sarbanes-Oxley (as defined below)) and other documents required to be filed by
it with the U.S. Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since January 1, 2012 (all of the foregoing filed prior to or
on the date hereof, or prior to the Closing Date, and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being referred to in this Agreement as the
“SEC Documents”). As of the date of filing of each such SEC Document, such SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof, complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Document. None of the SEC
Documents, as of the date filed and as they may have been subsequently amended
by filings made by the Company with the SEC prior to the date hereof, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

10

 

 

(i)           Financial Statements. The financial statements and the related
notes thereto of the Company included or incorporated by reference in the SEC
Documents comply in all material respects with the applicable requirements of
the Exchange Act and present fairly and accurately in all material respects the
financial position of the Company as of the dates indicated and the results of
operations and the changes in cash flows for the periods specified. Such
financial statements have been prepared in conformity with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods covered thereby, except as specifically stated therein,
and the supporting schedules included or incorporated by reference in the SEC
Documents present fairly the information required to be stated therein. The
Company does not have any material liability or obligation of any nature,
whether or not accrued, contingent or otherwise that would be required by GAAP
to be disclosed on a balance sheet of the Company or in the notes thereto. The
Company has not created any entities or entered into any transactions or created
any liabilities or obligations of any nature, whether or not accrued, contingent
or otherwise, for the purpose of avoiding disclosure required by GAAP.

 

(j)           No Material Adverse Change. Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
SEC Documents, except as disclosed in the SEC Documents and as contemplated by
this Agreement, (i) there has not been any change in the capital stock (other
than pursuant to the Company's stock plans pursuant to the Company's existing
employee stock purchase plan (any such issuances, whenever issued or granted,
being collectively “Employee Equity Transactions”), pursuant to the conversion
or exercise of outstanding securities that are convertible into or exercisable
for Common Stock, or pursuant to publicly disclosed equity or debt financings)
or long-term debt of the Company, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock; (ii) the Company has not entered into any transaction or
agreement that is material to the Company taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and, except as contemplated by this agreement, has not made any material change
or amendment to a material contract or arrangement by which the Company or any
of its assets or properties is bound or subject; (iii) the Company has not
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority; and (iv) there has not been
the occurrence of any Material Adverse Effect.

 

(k)         Independent Accountants. Grant Thornton LLP, who have certified
certain financial statements of the Company, have advised the Company that they
are, and to the Company’s knowledge they are, independent registered public
accountants with respect to the Company as required by the Securities Act.
Except as pre-approved in accordance with the requirements set forth in Section
10A of the Exchange Act, to the Company’s knowledge, Grant Thornton LLP has not
engaged in any “prohibited activities” (as defined in Section 10A of the
Exchange Act) on behalf of the Company.

 

11

 

 

(l)           Title to Intellectual Property. The Company owns or possesses
adequate rights to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, inventions, know-how and all other intellectual property
rights (including trade secrets and other unpatented or unpatentable proprietary
or confidential compounds, genes, information, systems or procedures)
(collectively, the “Intellectual Property”), used in or necessary for the
conduct of the Company’s business as now, or as contemplated to be, conducted.
Except as set forth in the SEC Documents, (i) there are no rights of third
parties to any such Intellectual Property except through licensing or
cross-licensing agreements; (ii) to the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property to which the Company
can assert a claim of infringement; (iii) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s ownership of or licensing rights in or to any such
Intellectual Property; (iv) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, other than ordinary patent,
trademark, service mark and copyright prosecution disclosed in the SEC
Documents; (v) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company infringes or
otherwise violates any Intellectual Property of others, and the Company is
unaware of any reasonable basis for any such claim; (vi) the Company has not
been and will not be required to utilize any inventions, trade secrets or
proprietary information of any of its employees made prior to their employment
by the Company; (vii) the Company has taken all steps required to perfect its
ownership of and interest in its Intellectual Property; and (viii) the Company
has taken reasonable security measures to protect the secrecy, confidentiality
and value of all of its Intellectual Property.

 

(m)       Licenses and Permits; Compliance with Law. The Company possesses all
licenses, certificates, permits and other authorizations issued by, and has made
all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities, that are necessary for the
ownership or lease of its properties and assets or the conduct of its business
as conducted or as contemplated to be conducted. The Company has not received
notice of any revocation or modification of any such license, certificate,
permit or authorization, or of any proceeding relating to any such revocation or
modification, or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course. The Company
has complied in all material respects with and is not in default or violation in
any material respect of, and is not, to the Company’s knowledge, under
investigation with respect to or has not been, to the knowledge of the Company,
threatened to be charged with or given notice of any violation of, any
applicable federal, state, local or foreign law, statute, ordinance, license,
rule, regulation, policy or guideline, order, demand, writ, injunction, decree
or judgment of any federal, state, local or foreign governmental or regulatory
authority. Except for statutory or regulatory restrictions of general
application, no federal, state, local or foreign governmental or regulatory
authority has placed any material restriction on the business or properties of
the Company.

 

12

 

 

(n)         Insurance. The Company maintains insurance of the types and in the
amounts that the Company reasonably believes are adequate for its businesses and
consistent with insurance coverage maintained by similar companies in similar
businesses, including, but not limited to, insurance covering real and personal
property owned or leased by the Company against theft, damage, destruction, acts
of vandalism, insurance covering the acts and omissions of directors and
officers, and insurance covering all other risks customarily insured against by
similarly situated companies, all of which insurance is in full force and
effect. The Company has not received any written notice that the Company will
not be able to renew its existing insurance coverage as and when such coverage
expires.

 

(o)         Related Party Transactions. None of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.

 

(p)         Environmental Matters. The Company is in compliance with all
foreign, federal, state and local rules, laws and regulations relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of health and safety or the environment which are applicable to
their businesses. To the Company’s knowledge, there has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission,
or other release of any kind of toxic or other wastes or other hazardous
substances by, due to, or caused by the Company (or, to the Company’s knowledge,
any other entity for whose acts or omissions the Company is or may be liable)
upon any of the property now or previously owned or leased by the Company, or
upon any other property, in violation of any statute or any ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any statute
or any ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability. There has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any toxic or other wastes or
other hazardous substances with respect to which the Company has knowledge.

 

(q)         Tax Matters. The Company (i) has timely filed all necessary federal,
state, local and foreign income and franchise tax returns or has requested
extensions thereof, (ii) has paid all federal state, local and foreign taxes due
and payable for which it is liable, except for any such taxes currently being
contested in good faith, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the best of the Company’s knowledge, proposed
against it. All material taxes and other assessments and levies that the Company
is required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper government entity or third party when due.
There are no tax liens or claims pending or, to the Company’s knowledge,
threatened against the Company or any of its respective assets or property.
Except as set forth in the SEC Documents, there are no outstanding tax sharing
agreements or other such arrangements between the Company and any other Person.

 

13

 

 

(r)           Employees. All current and former employees of the Company have
executed and delivered a confidential information and inventions assignment
agreement (a “CIIA”) to the Company. All current and former consultants of the
Company that had access to confidential or proprietary information of the
Company have executed and delivered a CIIA to the Company or other form of
written contract or agreement with the Company that requires such consultants to
maintain the confidentiality of such information and assigns to the Company all
rights to any inventions, improvements, discoveries or information relating to
the business of the Company. The Company is not aware that any executive officer
of the Company has plans to terminate his or her employment relationship with
the Company. The Company has complied in all material respects with all
applicable laws relating to wages, hours, equal opportunity, collective
bargaining, workers’ compensation insurance and the payment of social security
and other taxes. None of the employees of the Company is represented by any
labor union, and there is no labor strike or other labor trouble pending or, to
the Company’s knowledge, threatened with respect to the Company. To the
Company’s knowledge, no employee of the Company is obligated under any contract
or subject to any judgment, decree or administrative order that would conflict
or interfere with (i) the performance of the employee’s duties as an employee,
director or officer of the Company, or (ii) the Company’s business as conducted
or proposed to be conducted.

 

(s)          Internal Control over Financial Reporting. The Company maintains a
system of internal control over financial reporting (as such is defined in Rule
13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by the Company’s principal executive officer
and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. The Company does not have any material weaknesses in its internal control
over financial reporting. Since the date of the latest audited financial
statements included in the SEC Documents, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(t)           Disclosure Controls and Procedures. The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e) of
the Exchange Act) that comply with the requirements of the Exchange Act. Such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer, by others within those entities.

 

(u)         Sarbanes-Oxley Compliance. The Company and the Company’s directors
and officers, in their capacities as such, are in compliance with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (“Sarbanes-Oxley”), including Section 402 related to loans
and Sections 302 and 906 related to certifications, and neither the Company nor
any of its officers has received notice from any governmental entity questioning
or challenging the accuracy, completeness, content, form or manner of filing or
submission of such certifications. The Company has no reasonable basis to
believe that it will not continue to be in compliance with Sarbanes-Oxley as in
effect on the Closing Date (including, without limitation, the requirements of
Section 404 thereof).

 

14

 

 

(v)         Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened in writing against the Company which (i) adversely affects
or challenges the legality, validity or enforceability of this Agreement or the
Securities or (ii) would reasonably be expected to result in a Material Adverse
Effect.

 

(w)       Investment Company Act. The Company is not, nor, after giving effect
to the sale of the Shares and the Warrants and the application of the proceeds
therefrom, will it become, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.

 

(x)         No Market Manipulation. Neither the Company nor, to the knowledge of
the Company, any of the Company’s directors, officers, employees, agents or
controlling persons have taken, directly or indirectly, any action designed, or
that might reasonably be expected, to cause or result in, under the Securities
Act or otherwise, or that has constituted, stabilization or manipulation of the
price of the Common Stock.

 

(y)         Foreign Corrupt Practices. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company, (i) directly or indirectly, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of in any material respect any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(z)          Brokers. Except pursuant to the agreement with BTIG, LLC (the
“Placement Agent”), neither the Company nor any of the Company's officers,
directors, employees or stockholders has employed or engaged any broker or
finder in connection with the transactions contemplated by this Agreement and no
other fee or other compensation is or will be due and owing to any broker,
finder, underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement.

 

(aa)      Regulation. Assuming the accuracy of the representations and
warranties made by the Purchasers in Section 4 of this Agreement, the offer,
issuance, sale and delivery of the Securities are or will be exempt from the
registration requirements of the Securities Act and the qualification or
registration provisions of applicable state securities laws. Neither the Company
nor its authorized agents have taken or will take any action that would cause
the loss of such exemption. Neither the Company nor any person acting on its
behalf has conducted any general solicitation or general advertising (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Securities. Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company on
Section 4(2) of the Securities Act for the exemption from registration for the
contemplated transactions under this Agreement or would require registration of
the Shares or the Common Shares under the Securities Act.

 

15

 

 

4.                  PURCHASERS’ REPRESENTATIONS AND WARRANTIES

 

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants to the Company as follows:

 

(a)          Transfer or Resale. The Purchaser understands that the Securities
have not been registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred without
registration under the Securities Act or an exemption therefrom and that, in the
absence of an effective registration statement under the Securities Act, such
Securities may only be sold under certain circumstances as set forth in the
Securities Act.

 

(b)         Investment Purpose. The Purchaser is acquiring the Securities for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof. The Purchaser does
not have any agreement or understanding, directly or indirectly, with any person
to distribute any of the Securities.

 

(c)          General Solicitation. The Purchaser was contacted regarding the
sale of the Securities by an authorized representative of the Company or the
Placement Agent with whom the Purchaser has a prior substantial pre-existing
relationship and the Purchaser is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(d)         Information. The Purchaser (directly or through its advisors, if
any) (i) has been furnished with or has had full access to all of the publicly
available information that it considers necessary or appropriate for deciding
whether to purchase the Securities, (ii) has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Securities, (iii) can bear the economic risk of a total loss of
its investment in the Securities and (iv) has such knowledge and experience in
business and financial matters so as to enable it to understand the risks of and
form an investment decision with respect to its investment in the Securities.
The Purchaser has received no representation or warranties from the Company, its
employees, agents (including the Placement Agent), or attorneys in making this
investment decision other than as set forth in the Transaction Documents.

 

(e)          Reliance on Exemptions. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. The
Purchaser understands that the Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of the
Securities Act and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth in
this Agreement in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

 

16

 

 

(f)          No Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)         Authorization; Enforcement; Validity. The Purchaser is an entity
duly organized and validly existing under the laws of the jurisdiction of its
organization with full right, corporate or limited partnership power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution,
delivery and performance by the Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or limited
partnership action on the part of the Purchaser and any other governmental
action with respect to the Purchaser. This Agreement has been duly executed by
the Purchaser, and when delivered by the Purchaser in accordance with terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

(h)         No Conflicts. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby do not and will not (i) result in a violation
of the Purchaser’s charter, bylaws, or other similar organizational documents;
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under any agreement, indenture or
other instrument, obligation or understanding to which the Purchaser is a party;
or (iii) result in a violation of any law, rule, regulation, order, judgment or
decree applicable to the Purchaser, except for such conflicts, defaults and
violations as described in clauses (ii) or (iii) of this sentence as would not,
individually or in the aggregate, have or result in a material adverse effect on
the Purchaser.

 

5.                  RESTRICTIONS ON TRANSFER

 

(a)          Resales. Each Purchaser agrees that the Securities may only be sold
or transferred (i) pursuant to an effective registration statement under the
Securities Act (including the Registration Statement (as defined in the
Registration Rights Agreement)), or (ii) pursuant to an exemption from
registration under the Securities Act.

 

17

 

 

(b)         Rule 144. Each Purchaser is aware of Rule 144 promulgated by the SEC
pursuant to the Securities Act (as such rule may be amended or interpreted from
time to time, or any similar rule or regulation hereafter adopted by the SEC
having substantially the same purpose and effect as such rule, “Rule 144”) and
the restrictions imposed thereby and further understands and agrees that so long
as such Purchaser beneficially owns 10% or more of the Company’s then
outstanding securities or has a designee selected by the Purchaser serving on
the Board, the Company will deem the Purchaser to be an “affiliate” as defined
in Rule 144(a)(1) and any transfers of the Securities by the Purchaser shall be
subject to the limitations applicable to affiliates set forth in the Securities
Act and the rules promulgated thereunder, including without limitation Rule 144.

 

(c)          Legends. Each Purchaser agrees to the imprinting, so long as is
required by this Section 5, of a legend on any of the Securities in
substantially the following form:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.

 

18

 

 

 

 

(d)         Legend Removal. The Company shall cause its counsel to promptly
issue a legal opinion to the transfer agent for the Common Stock with respect to
removal of the legend set forth in Section 5(c) above, (i) following any sale of
such Shares or Warrant Shares pursuant to an effective registration statement,
(ii) following any sale of such Shares or Warrant Shares pursuant to Rule 144,
or (iii) when such Shares or Warrant Shares may be sold under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions.

 

6.                  BOARD COMPOSITION

 

(a)          Board Composition Following the Initial Closing; Appointment of
Director Designees. The Board shall take all actions necessary such that
immediately following the Initial Closing, the Board shall consist of seven (7)
members and shall be composed as follows:

 

(i)    the Class I directors with a term ending at the 2013 annual meeting of
stockholders shall consist of one independent director (who shall initially be
William C. Mills III) and one director designated by the Series A-1 Stockholder
(who shall initially be James Weaver) (a “Series A-1 Designee”);

 

(ii)    the Class II directors with a term ending at the 2014 annual meeting of
stockholders shall consist of the Company’s Chief Executive Officer and one
director designated by Bay City Capital Fund V, L.P. (who shall initially be
Dayton Misfeldt) (a “Purchaser Designee”); and

 

(iii)    the Class III directors with a term ending at the 2015 annual meeting
of stockholders shall consist of one director designated by the Series A-1
Stockholder (who shall initially be Roger C. Colman) (a “Series A-1 Designee”),
one director designated by the Series B Stockholder (who shall initially be
Goran Jurkovic) (the “Series B Designee”) and one director designated by the by
Bay City Capital Fund V, L.P. (who shall initially be Lionel Carnot) (a
“Purchaser Designee”).

 

The Series A-1 Designees, the Series B Designee and the Purchaser Designees,
shall be collectively referred to herein as the “Director Designees.” Each of
the shareholders entitled to designate a director hereunder is referred to
herein as a “Designor.” The rights provided under this Section 6 are the
exclusive rights of each such Designor and are not transferable.

 

(b)         Nominations of Director Designees. For so long as a Designor’s
ownership of the outstanding Common Stock of the Company is at least five
percent (5%), any Director Designee (including any successor pursuant to
Subsection 6(d) below) designated by such Designor shall be nominated by the
Board of Directors (or a committee thereof) for election at the annual meeting
of stockholders at which such Director Designee’s term will expire. At least
ninety (90) days prior to any such annual meeting at or by which directors are
to be elected, such Designor shall notify the Company in writing of the Director
Designee to be nominated for election as a director. The Company shall disclose
in its proxy the nominated Director Designee(s). In the absence of any such
notification, it shall be presumed that the Designor’s then incumbent Director
Designee(s) has been designated.

 

19

 

 

(c)          Successor Director Designees. If a Director Designee shall cease to
serve as a director for any reason, the Designor of such Director Designee shall
notify the Company in writing of the individual to replace such Director
Designee, and the Company’s Board of Directors shall appoint and elect such
replacement director to serve out the remaining term of the existing director.

 

(d)         Indemnification Agreements. The Company shall enter into an
Indemnification Agreement with each Purchaser Designee prior to the commencement
of his or her service on the Board, in substantially the form attached as
Exhibit B.

 

(e)          Committees of the Board of Directors. For so long as the Designor
of the Purchaser Designees has the right to designate Director Designees and
provided that such individuals meet the requirements imposed by the SEC or any
exchange upon which the Common Stock may be traded for membership on such
committees, the Board shall appoint a Purchaser Designee to the Audit Committee,
the Compensation Committee and the Nominating and Governance Committee. For so
long as the Designor of the Series A Designees has the right to designate
Director Designees and provided that such individual meets the requirements
imposed by the SEC or any exchange upon which the Common Stock may be traded for
membership on such committee, the Board shall appoint a Series A Designee to the
Audit Committee.

 

(f)          Amendment of this Section 6. For so long as the Series A-1
Stockholder has the right to designate a Series A-1 Designee, no provision of
this Section 6 may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company, the
Purchasers holding at least a majority in interest of the Shares then
outstanding (which amendment shall be binding on all Purchasers) and the Series
A-1 Stockholder or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. For so long as the Series B
Stockholder has the right to designate the Series B Designee, no provision of
this Section 6 may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company, the
Purchasers holding at least a majority in interest of the Shares then
outstanding (which amendment shall be binding on all Purchasers) and the Series
B Stockholder or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought.

 

(g)         Board Observer Rights. For so long as a Growth Equity Opportunities
Fund III, LLC’s (“GEOF”) ownership of the outstanding Common Stock of the
Company is at least five percent (5%), GEOF shall have the right to have a
representative (the “Observer”) attend each meeting of the Board. The Company
shall deliver to the Observer notice of such meetings in accordance with the
Company’s Bylaws. Copies of any materials distributed to members of the Board
shall likewise be provided to the Observer in a timely fashion. The Company
shall not be required to deliver to the Observer specific information, and may
preclude the Observer

 

20

 

 

from specific discussions of the Board of Directors concerning specific
information, that (i) is determined by the Board of Directors of the Company to
be competitively sensitive, (ii) the Board of Directors of the Company
determines is attorney-client privileged and should not, therefore, be disclosed
or (iii) the Board of Directors of the Company determines is reasonably
necessary to preserve or protect the exercise of the Board of Directors’
fiduciary duty or to avoid a possible conflict of interest. GEOF agrees, and any
representative of GEOF, including the Observer, will agree, to hold in
confidence and trust and not disclose (other than to GEOF or its affiliates) or
use any confidential information provided to or learned by it in connection with
its rights under this letter, provided, that GEOF may give access to such
confidential information to its officers, directors, employees, accountants,
counsel and other representatives (collectively, “Representatives”) if each such
Representative is informed of the confidential nature of the information and
that the information is subject to a confidentiality agreement and each such
Representative is otherwise under an obligation to keep such confidential
information confidential. Each Observer shall execute a non-disclosure agreement
with the Company in form and substance reasonably satisfactory to the Company
prior to commencing his or her role as an Observer. The rights set forth in this
Section 6(g) may not be assigned by GEOF without the prior written consent of
the Company.

 

7.                  OTHER AGREEMENTS AND COVENANTS

 

(a)          Shareholder Meeting. Within 30 calendar days of the Initial Closing
Date, the Company shall cause to be prepared and filed with the Securities and
Exchange Commission (the “SEC”) a preliminary proxy statement for its 2013
Annual Meeting of Shareholders (the “2013 Annual Meeting”), which proxy
statement shall include proposals to obtain approval by the Company’s
shareholders of (a) an increase in the number of authorized shares of Common
Stock under the Company’s Charter from 150,000,000 shares to 300,000,000 shares
(the “Shareholder Approval of Increase in Authorized Shares”) and (b) the 2013
Plan (as defined below in Section 7(c)). Upon approval by the SEC of such
preliminary proxy or, if the SEC has not reviewed such, at the expiration of 10
calendar days from the filing of the preliminary proxy statement, the Company
shall file a definitive proxy statement or consent solicitation statement and
call and hold the 2013 Annual Meeting within 50 calendar days of the filing of
such definitive proxy statement.

 

(b)         National Market Listing. Following the Initial Closing, the Company
will work with the Purchasers and advisors to qualify for and obtain a full
national market listing of its Common Stock on either the NASDAQ Capital Market
or the NYSE MKT. The Company will use commercially reasonable efforts to qualify
and apply for such listing, including effecting a reverse split of its common
stock, subject to shareholder approval, if deemed advisable by a majority of the
Board.

 

(c)          Option Pool. Following the Initial Closing, the Board will, subject
to shareholder approval at the 2013 Annual Meeting, approve the 2013 Employee,
Consultant and Director Stock Plan (the “2013 Plan”), such that the total number
of shares of Common Stock subject to outstanding options together with the
shares of Common Stock available for issuance under the 2013 Plan and the
Company’s 2012 Employee Stock Purchase Plan shall be equal 7.0% of the Company’s
fully diluted shares outstanding immediately following the Initial Closing.

 

21

 

 

(d)         Use of Proceeds. Except with respect to the use of proceeds to repay
all accrued and unpaid interest on the Debt immediately following the Closing,
the proceeds from the sale of the Shares and Warrants under this Agreement shall
be used for working capital and general corporate purposes.

 

(e)          Certificate of Elimination. As promptly as practicable following
the Initial Closing, the Company shall file a Certificate of Elimination of the
Series A-1 Preferred Stock and Series B Preferred Stock (the “Certificate of
Elimination”) under Section 151(g) of the General Corporation Law of the State
of Delaware with the Secretary of State of the State of Delaware.

 

(f)          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and, promptly
upon request of any Purchaser, to provide a copy thereof. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at each Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser. The Company shall make all filings and reports
relating to the offer and sale of the Securities to the Purchasers required
under applicable securities or “Blue Sky” laws of the states of the United
States following each Closing Date.

 

(g)         Reservation of Shares. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants, in each
case issued as of the Initial Closing (subject to receipt of Shareholder
Approval of Increase in Authorized Shares with respect to certain Warrant
Shares).  Subject to receipt of Shareholder Approval of Increase in Authorized
Shares, the Company shall have reserved, and the Company shall continue to
reserve and keep available at all times, free of preemptive rights, a sufficient
number of shares of Common Stock for the purpose of enabling the Company to
issue all such additional Shares and additional Warrant Shares pursuant to any
exercise of the Warrants, in each case issued in any Subsequent Closing.

 

(h)         Exchange Act Filings. Until such time that all of the Securities may
be sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
the Company covenants to use commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.

 

(i)           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any trading market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

22

 

 

(j)           Expenses. The Company shall pay the reasonable legal and other
fees and expenses of the Purchasers incurred in connection with the transactions
contemplated by this Agreement, up to a maximum of $50,000 in the aggregate,
whether or not the Initial Closing occurs. In the event the Initial Closing
occurs, the Company shall pay the reasonable legal fees and expenses of the
Purchasers incurred in connection with the transactions contemplated by this
Agreement, up to a maximum of $100,000 in the aggregate. Each party shall
otherwise bear all costs and expenses incurred by such party in connection with
the transactions contemplated by this Agreement.

 

(k)         Purchaser/Director Designee Exchange Act Filings. Each Purchaser and
each Director Designee shall be responsible for the filing (and for all expenses
in connection therewith) of required filings under the Exchange Act and all
required amendments thereto relating to ownership of the Securities and
appointment as a member of the Board, including any required Forms 3, 4 and 5
and Schedules 13D or 13G (as applicable). Each Purchaser and each Director
Designee shall use commercially reasonable efforts to file such forms within the
time period allowed for such forms under the rules and regulations promulgated
by the SEC.

 

8.                  PUBLIC STATEMENTS

 

The Company shall, by 9:00 a.m. (New York City time) on the trading day
immediately following the date of this Agreement, issue a press release
disclosing the material terms of the transactions contemplated hereby. The
Company shall file a Current Report on Form 8-K within the time required by Form
8-K disclosing the material terms of the transactions contemplated hereby, which
Form 8-K shall include this Agreement (including conformed signature pages
thereto), the Registration Rights Agreement (including conformed signature pages
thereto) and the form of Warrant as exhibits thereto. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law.

 

9.                  MISCELLANEOUS

 

(a)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, United States of America, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

23

 

 

(b)         Entire Agreement. This Agreement and the documents referenced herein
and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement and the documents referenced herein and
therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof. Notwithstanding
the foregoing, the terms of any confidentiality agreement entered into between
the Company and any Purchaser shall remain in full force and effect.

 

(c)          Amendments and Waivers. Except as otherwise set forth herein, no
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers holding at least a majority in interest of the Shares
then outstanding (which amendment shall be binding on all Purchasers) or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

(d)         Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) upon receipt when delivered by email
delivery of a “.pdf” format data file or (iv) upon receipt, when sent via a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
email addresses for such communications shall be:

 



If to the Company: Interleukin Genetics, Inc.   135 Beaver Street
Waltham, MA 02452
Telephone:  (781) 398-0700
Facsimile:     (781) 398-0720
email:            kkornman@ilgenetics.com
Attention:    Kenneth S. Kornman
                      Chief Executive Officer     with a copy to: Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C.



 

One Financial Center

Boston, MA 02111

Tel:  (617) 542-6000

Fax:  (617) 542-2241

email: bkeane@mintz.com
Attn: Brian P. Keane, Esq.

 

If to a Purchaser: To the address set forth on the signature page to this
Agreement.



24

 

  

(e)          No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(f)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(g)         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(h)         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger,
consolidation or sale of all or substantially all of the Company’s assets).
Except as specifically set forth herein, any Purchaser may assign any or all of
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of this
Agreement and the documents referenced herein that apply to the Purchasers.

 

(i)           Survival. Subject to applicable statute of limitations, the
representations and warranties contained herein shall survive the Closing and
the delivery of the Securities hereunder. No investigation by or knowledge of a
party or its representatives, before or after the date of this Agreement, will
affect in any manner the representations, warranties, covenants or agreements of
another party set forth in this Agreement (or in any document to be delivered in
connection with the consummation of the transactions contemplated by this
Agreement) or the rights to rely thereon, and such representations, warranties,
covenants and agreements will survive any such investigation.

 

(j)           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

 

(k)         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity or
bond) associated with the issuance of such replacement Securities.

 

25

 

  

(l)           Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement. Nothing contained herein or in any
other document referred to herein, and no action taken by any Purchaser pursuant
hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. Each Purchaser
has been represented by its own separate legal counsel in its review and
negotiation of this Agreement and the other documents referred to herein.

 

(m)       Business Day. “Business Day” means any day except any Saturday, any
Sunday, any day which is a federal legal holiday in the United States or any day
on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close. If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein or in the Registration Rights Agreement shall not be a Business
Day, then such action may be taken or such right may be exercised on the next
succeeding Business Day.

 

(n)         Headings. The headings of this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(o)         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

26

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY:   INTERLEUKIN GENETICS, Inc. By: /s/ Kenneth S. Kornman
Name: Kenneth S. Kornman
Title: Chief Executive Officer


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

 

 

[PURCHASER SIGNATURE PAGES TO INTERLEUKIN GENETICS, INC.

COMMON STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: See Schedule I.

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address for Notice to Purchaser:
______________________________________________

 

Facsimile Number for Notice to Purchaser:
_____________________________________________

 

Address for Notice to Purchaser:

 

 

  

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

 

Purchase Price: $_________________

 

Shares of Common Stock: _________________

 

Warrant Shares: __________________

 

EIN Number: __________________

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 

 

SCHEDULE I

 

The Purchasers

  Initial Closing Subsequent Closings

 

Purchaser

 

Shares

Warrant Shares Purchase Price

 

Shares

Warrant Shares

 

Purchase Price

Bay City Capital Fund V, L.P.

 

20,187,464 15,140,598 $5,541,458.87 8,411,443 6,308,582 $2,308,941.10

Bay City Capital Fund V Co-Investment Fund

 

384,699 288,524 $105,599.88 160,291 120,218 $43,999.88

Growth Equity Opportunities Fund III, LLC

 

15,429,122 11,571,842 $4,235,293.99 6,428,801 4,821,601 $1,764,705.87

Merlin Nexus IV, LP

 

5,143,041 3,857,281 $1,411,764.75 2,142,935 1,607,201 $588,235.66

Condor Trading LP

 

364,298 273,223 $99,999.80 151,791 113,843 $41,666.63

Millennium Trust Company, LLC, Custodian FBO Keith C. Stone IRA

 

246,009 184,507 $67,529.47 102,504 76,878 $28,137.35

Millennium Trust Company, LLC, Custodian FBO Keith C. Stone Roth IRA

 

118,290 88,717 $32,470.60 49,287 36,965 $13,529.28

CDB Advisory Group, LLC

 

1,457,195 1,092,896 $400,000.03 607,164 455,373 $166,666.52

Millennium Trust Company, LLC, Custodian FBO Michael Bird IRA

 

301,940 226,455 $82,882.53 125,808 94,356 $34,534.30 Millennium Trust Company,
LLC, Custodian FBO Michael Bird Roth IRA 83,789 62,842 $23,000.08 34,912 26,184
$9,583.34 Total 43,715,847 32,786,885 $12,000,000 18,214,936 13,661,201
$4,999,999.93

 



 

 

 